SENTENCIA
El 2 de octubre de 1982 el tribunal de instancia en corte abierta hizo las siguientes expresiones contenidas en minuta:
*138No habiendo la parte demandante presentado la prueba exigida por el tribunal, el tribunal dicta sentencia, desesti-mando [sic] el Entredicho Provisional, el Mandamus y el Estorbo Público, declarando [sic] sin lugar la demanda en este caso.
Una vez se notifique la sentencia, la parte demandada radicará el correspondiente memorándum de costas.
El tribunal dictará sentencia dentro de los próximos diez días.
A tenor con estos pronunciamientos la demandada recu-rrente presentó memorando de costas el 16 de octubre de 1980. La sentencia se dictó el 20 de octubre de 1980 y se notificó y archivó en autos el 22 de octubre de 1980. La parte recurrida solicitó la desestimación del memorando de costas por haberse presentado prematuramente. Así lo dispuso el tribunal el 28 de septiembre siguiente.
El 23 de noviembre de 1983 dictamos la siguiente orden:
Se concede a la parte recurrida un término de 15 días a partir de la notificación de esta Resolución para mostrar causa por la cual no deba expedirse el auto solicitado y una vez expedido dejar sin efecto la Resolución recurrida visto lo resuelto en González Martínez v. Marvel, 58 D.P.R. 855 (1941).
La Regla 44.1(b) de las de Procedimiento Civil dispone que el memorando de costas será presentado al tribunal y notificado a las partes dentro del término de 10 días conta-dos a partir del archivo en autos de copia de la notificación de la sentencia. En González v. Marvel, 58 D.P.R. 855 (1941), al aplicar una disposición estatutaria similar, Art. 340 del Código de Enjuiciamiento Civil, resolvimos que el tribunal tenía discreción para aprobar un memorando de costas radi-cado prematuramente.
La recurrida alega en su escrito que el tribunal inferior acertó en el ejercicio de su discreción y que tal valoración no debe ser revocada. No estamos de acuerdo. Bajo los hechos de este caso el tribunal ejercitó irrazonablemente su dis-creción. La recurrente prevaleció en el caso y era propio y justo que se le repusieran los gastos necesarios incurridos en *139la tramitación del litigio. Presentó el memorando de costas una vez conoció el resultado final del litigio y cuando espe-raba que el 12 de octubre de 1980 se dictara sentencia. La parte recurrida no sufrió perjuicio alguno, por el contrario, tuvo más tiempo para analizar las partidas de gastos inclui-das en el memorando. El tribunal tampoco sufrió perjuicios.
Procede expedir el auto y dejar sin efecto la determi-nación del tribunal de instancia. La parte recurrida tendrá oportunidad de impugnar si fuere procedente el memorando de costas radicado y el tribunal resolverá de acuerdo a dere-cho.
Así lo pronunció y manda el Tribunal y certifica la señora Secretaria. El Juez Asociado Señor Negrón García emitió opinión disidente.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General


—O—